Breitel, J.
(dissenting). I dissent and vote to modify the order of Special Term to the extent that the objecting preferred stockholders should be entitled to an appraisal if demand therefor is timely made. As so modified, the order appealed from should be affirmed.
Cohn and Van Voorhis, JJ., concur with Callahan, J.; Dore, J. P., concurs in result; Breitel, J., dissents and votes to modify in opinion.
Order reversed, with costs to the appellants and the motion denied. Settle order on notice. [See 282 App. Div. 835.]